 

 

 

Case 3:17-cr-00207-MEM Document 44 Filed 10/02/18 Page 1 of 6

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv.
. Docket No. 3:17-CR-207
PHILIP FINN, JR.

Defendant | FILED é
SORAMSON
| SUPERSEDING INDICTMENT
: OCT O 2maig
THE GRAND JURY CHARGES: a
- COUNT ONE |
STALKING

[18 U.S.C. § 2261 A]
Beginning on March 3, 2017 and continuing through March 6,

2017, the defendant,

PHILIP FINN, JR
with the intent to harass and intimidate another person, used an
interactive computer service, an electronic communication service and
an electronic communication system of interstate commerce to engage
in a course of conduct that caused, attempted to cause and would
reasonably be expected to cause substantial emotional distress to that

person.
Case 3:17-cr-00207-MEM Document 44 Filed 10/02/18 Page 2 of 6

The course of conduct included, among other conduct:

1. On March 3, 2017, the defendant made verbal threats
against two individuals, employed by Luzerne County Children and _
Youth Services (CYS), identified as Victim #1 and Victim #2. These
threats were communicated by the defendant to two other CYS |
employees and they were told they could relay them to their agency.
The threats included reference to a new assault rifle that he had
purchased.

2. On March 4, 2017 and March 5, 2017, the defendant made
multiple postings on Victim #1’s ex-husband’s Facebook account using
derogatory and threatening language against Victim #1 and Victim #2.

3. On March 4, 2017 and March 5, 2017, the defendant utilized

 

his Google email account to send Victim #2 a series of email messages
which read, “I can’t wait...”, “it won't be quick...”, “at won't be
painless...”it won’t be in vain’.

4. On March 4, 2017 and March 5, 2017, the defendant utilized

his cell phone to Google search the names and home addresses of Victim

#1 and Victim #2.
 

Case 3:17-cr-00207-MEM Document 44 Filed 10/02/18 Page 3 of 6

5. On March 5, 2017, the defendant utilized his cell phone to
Google search using the phrases, “best way to threaten someone’,
“clever threats” and “how to threaten someone effectively.”

6. On March 6, 2017, the defendant used his cellular phone to
obtain directions to Victim #1’s home address and proceeded to drive to
that address.

7. On March 6, 2017, the defendant used three Molotov
cocktails to firebomb the place of employment of Victim #1 and Victim
#2, causing damage to the building and specifically, Victim #2’s office.

In violation of Title 18, United States Code, Section 2261A(2)(B).

THE GRAND JURY FURTHER CHARGES:
COUNT TWO

INTERSTATE COMMUNICATIONS
[18 U.S.C. § 875(0)]

On or about March 4, 2017, in the Middle District of
Pennsylvania, the defendant,
‘PHILIP FINN, JR
knowingly and willfully did transmit in interstate commerce, a

Facebook communication to the ex-husband of Victim #1, containing a
   

Case 3:17-cr-00207-MEM Document 44 Filed 10/02/18 Page 4 of 6

threat to injure Victim #1, specifically, “Listen no one will EVER harm
my daughter including your [expletive deleted] wife..I already have all
information about you and your children..If she continues to try to harm
my 8 year old daughter which she already has..You can use your
imagination...She was told the truth from my daughter and your
[expletive deleted] wife did what she wanted anyway. Id suggest you
or her call me because I can assure you..My only purpose in life is to
protect my beautiful daughter..and your [expletive deleted] wife isn’t
going to get a chance to hurt her.” |

In violation of Title 18, United States Code, Section 875(c).

THE GRAND JURY FURTHER CHARGES:
| COUNT THREE
INTERSTATE COMMUNICATIONS
[18 U.S.C. § 875(c)]

Between March 4, 2017 and March 5, 2017, in the Middle District
of Pennsylvania, the defendant,
PHILIP FINN, JR
knowingly and willfully did transmit in interstate commerce, a series of

email messages to Victim #2, containing a threat to injure Victim #2,
Case 3:17-cr-00207-MEM Document 44 Filed 10/02/18 Page 5 of 6

3 & 33 te.

specifically, “I can’t wait...”, “it won't be quick...”, “it won't be

tt

painless...”, “it won’t be in vain...”.
In violation of Title 18, United States Code, Section 875(c).

THE GRAND JURY FURTHER CHARGES:
COUNT FOUR

MALICIOUS DAMAGE TO FEDERAL PROPERTY BY FIRE
[18 U.S.C. § 844(9()]

| On or about March 6, 2017, in the Middle District of Pennsylvania,
the defendant,
PHILLIP FINN, JR
maliciously damaged and attempted to damage, by means of fire, a
building, located at 111 North Washington Avenue, Wilkes-Barre,
housing the offices of Luzerne County Children and Youth, an agency
receiving Federal financial assistance.

In violation of Title 18 United States Code, Section 844(f)(1).
Case 3:17-cr-00207-MEM Document 44 Filed.10/02/18 Page 6 of 6

THE GRAND JURY FURTHER CHARGES:
COUNT FIVE

USE OF FIRE TO COMMIT A FELONY
[18 U.S.C. 844(h)(1)]

On or about March 6, 2017, in the Middle District of
Pennsylvania, the defendant,
PHILIP FINN, JR.
knowingly used fire and an explosive to commit Stalking, a felony
prosecutable in a court of the United States, under 18 US.C. § 2261A,
as charged in Count 1 of this Superseding Indictment. |
All in violation of Title 18, United States Code, Section 844(h)(1).

A TRUE BILL

  

DAVID J. FREED
UNITED STATES ATTORNEY

Dated: 101 Al garg a) P Robes.

Jenny. Roberts
Assistant United States Attorney
